

EXHIBIT 10.1


LOAN AGREEMENT
 
THIS LOAN AGREEMENT (“Agreement”) is entered into effective as of the 15th day
of July, 2008 (the “Effective Date”), by and between CARL PAGE (“Lender”) and
ZVUE CORPORATION (“Borrower”). The parties refer to the following facts:
 
RECITALS
 
A. Borrower is engaged in the business of, among other things, designing,
manufacturing, distributing and selling hand-held electronic music players, as
set forth on Schedule 1 attached hereto and incorporated herein, which Schedule
may be amended from time to time by Lender and Borrower for any products in all
its forms that are the subject of an Approved Purchase Order defined below
(collectively, the “Products”).
 
B. The manufacturing of the Products is sub-contracted by Borrower to one or
more overseas manufacturers (individually or collectively the “Manufacturer”).
 
C. Borrower sells the manufactured Products wholesale to retailers including but
not limited to Walmart, pursuant to purchase orders issued to Borrower by the
Retailer (the “Purchase Orders”).
 
D. Buyer desires to obtain from Lender and Lender desires to provide to Borrower
a credit facility in the aggregate principal amount of $1,000,000 (the “Loan”)
to be evidenced by that certain Secured Promissory Note dated as of the date
hereof made by Borrower in favor of Lender in the aggregate principal amount of
$1,000,000 in the form of Exhibit A attached hereto and incorporated herein(as
the same may from time to time be amended, modified or supplemented or restated,
the “Secured Promissory Note”), secured against the Collateral (“Collateral”) as
defined in that certain Security Agreement dated as of even date herewith made
by Borrower in favor of Lender in the form of Exhibit B attached hereto and
incorporated herein (as the same may from time to time be amended, modified or
supplemented or restated, the “Security Agreement”), from which Borrower may
draw advances against Purchase Orders to finance the development and
manufacturing of the Products, in accordance with the terms and conditions set
forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1.
LOAN.

 
1.1 Loan. Subject to the terms and conditions contained herein and in the other
documents, instruments and agreements executed in connection with the Loan,
including but not limited to this Agreement, the Secured Promissory Note and the
Security Agreement, the Subordination Agreement, any Warrant issued to Lender by
Borrower in connection with the Loan, and all UCC Financing Statements
(collectively the “Loan Documents”), Lender agrees to make advances (“Advances”)
in an aggregate principal amount of $1,000,000 (the “Credit Limit”) from time to
time to Borrower from the date hereof to and not including the Termination Date
for the purpose of financing the development and manufacturing of the Products.
Subject to the terms hereof, Borrower shall have the right to obtain Advances up
to the Credit Limit. Advances borrowed under this Agreement may be repaid but
not reborrowed. The outstanding principal balance of the Loan, plus all accrued
unpaid interest thereon, plus all Transaction Fees (defined below) and other
Obligations (defined below) shall be due and payable on the earlier to occur of
(i) September 30, 2008 or (ii) when the Loan is accelerated pursuant to Section
6.2 (the “Maturity Date”); provided, however, that in the event the term of this
Agreement is renewed pursuant to Section 1.8, below, the Maturity Date shall be
extended accordingly. “Obligations” means Borrower’s obligation to repay to
Lender the Loan and all Advances (whether or not evidenced by any note),
together with all principal, interest, Transaction Fees, other fees, costs,
professional fees and expenses, or other liabilities or obligations for monetary
amounts owed by Borrower to Lender however arising, including the indemnity and
insurance obligations, and including such amounts as may accrue or be incurred
before or after default or workout or the commencement of any liquidation,
dissolution, bankruptcy, receivership or reorganization by or against Borrower,
whether due or to become due, matured or unmatured, liquidated or unliquidated,
contingent or non-contingent, and all covenants and duties of any kind or
nature, present or future, in each case, arising under this Agreement, the
Secured Promissory Note, the Security Agreement or any of the other Loan
Documents, as the same may from time to time be amended, modified, supplemented
or restated, whether or not such obligations are partially or fully secured by
the value of Collateral, and any future indebtedness incurred by Borrower to
Lender.

 
 

--------------------------------------------------------------------------------

 
 
1.2 Advances. Advances will be made upon presentation by Borrower to Lender and
acceptance by Lender of bona fide Purchase Orders issued to Borrower by Walmart
(together with any other Retailer specifically approved in writing by Lender,
the “Retailer”), with selling terms not to exceed net forty-five (45) days after
shipment and other terms and conditions acceptable to Lender (an “Approved
Purchase Order”). Borrower shall update Schedule 1 attached hereto to list any
Products subject of an Approved Purchase Order prior to the date of the
associated Advance. Advances will be made in amounts not to exceed seventy-five
percent (75%) of the aggregate dollar amount of the Approved Purchase Orders
presented; provided, however, that any requested Advance will not, when added to
the outstanding balance of all previous Advances, exceed the Credit Limit.
Subject to the provisions of this Section 1.2 and Section 2.1, below, upon
acceptance of the Approved Purchase Orders by Borrower, Lender shall promptly
advance the funds requested by Borrower in accordance with such wiring, direct
deposit or other instructions as may be provided by Borrower. As of the
Effective Date of this Agreement, Lender has already accepted the Approved
Purchase Orders for the Products listed in Schedule 1 attached hereto, copies of
which have been provided to Lender. Lender will make Advances against these
Purchase Orders according to the following schedule, with no other Advances
required that relate to these Purchase Orders:
 
Advance #1 to Borrower on Effective Date:
$250,000.00
Advance #2 to Borrower on July 15, 2008:
$250,000.00
Advance #3 to Borrower on July 21, 2008:
$250,000.00


 
- 2 -

--------------------------------------------------------------------------------

 
 
1.3 Loan Documents. In connection herewith, Borrower shall execute and deliver
to Lender the Loan Documents. All Advances shall become part of the outstanding
principal balance of the Secured Promissory Note.
 
1.4 Interest. All Advances shall bear interest from the date the Advance is made
until paid in full at the prime rate published in the Wall Street Journal
Western Edition on the date the Advance is made plus seven percent (the
“Interest”), based on a year consisting of 360 days, with interest computed
daily based on the actual number of days in each month.
 
1.5 Transaction Fee. In addition to Interest, there shall be assessed on each
Advance a transaction fee equal to one percent of the amount of the Advance (the
“Transaction Fee”), which shall be secured pursuant to the terms of the Security
Agreement. The Transaction Fee shall be non-refundable to Borrower and shall not
be offset against any payments due under the Secured Promissory Note.
 
1.6 Payment. Borrower may from time to time prepay all or part of the
outstanding principal balance of the Loan. If for any reason the aggregate
principal amount of the Loan outstanding at any time shall exceed the Credit
Limit, Borrower, shall immediately make a principal payment to Lender in an
amount equal to such excess plus accrued and unpaid interest thereon. All
proceeds from the sale of the Products shall be deposited by Retailer and
Borrower to the Remittance Account described in Section 1.7 below and shall be
applied by Lender as set forth in Section 3 of the Security Agreement to repay
all Obligations. Notwithstanding the foregoing to the contrary, the entire
unpaid principal balance of the Loan, together with all accrued and unpaid
interest thereon, plus all Transaction Fees and other Obligations associated
therewith, shall be due and payable on or before the Maturity Date.
 
1.7 Remittance Account. Borrower shall and Borrower shall instruct Retailer to
deposit all proceeds from the sale of the Products to a remittance account (the
“Remittance Account”) identified by Lender and controlled by Lender. Funds in
the Remittance Account shall be applied to the payment of the Obligations in
accordance with Section 3 of the Security Agreement.
 
1.8 Term of Agreement. This Agreement shall terminate on September 30, 2008 (the
“Termination Date”); provided, however, that Borrower may give written notice to
Lender no later than thirty (30) days prior to the Termination Date, and subject
to Lender’s approval, the term of this Agreement shall be renewed for a
one-month period, and the Termination Date shall be extended accordingly.
 
2.
ADVANCES

 
2.1 Conditions Precedent to Advances. Lender shall have no obligation to make
any Advance until the conditions set forth in the following subparagraphs and
elsewhere in this Agreement have been satisfied at the expense of Borrower, or
waived by Lender:
 
(a) Delivery of Loan Documents. Borrower shall have delivered to Lender the Loan
Documents, each duly executed by Borrower, and such other documents,
instruments, financing statements, certificates and agreements as Lender may
reasonably request;

 
- 3 -

--------------------------------------------------------------------------------

 
 
(b) Board Approval. Borrower shall have delivered to Lender, in form and
substance satisfactory to Lender, copies of resolutions of Borrower’s board of
directors authorizing Borrower to execute, deliver, honor and perform the Loan
Documents and to grant a first-priority security interest in the Collateral as
provided in the Security Agreement and certifying the names and signatures of
the officers of Borrower authorized to sign the Loan Documents;
 
(c) Perfection of Security Interest. All of Lender’s liens and security
interests in the Collateral shall have been validly perfected and Senior Lender
shall have delivered to Lender an amendment to its UCC-1 financing statement
releasing its lien on the Collateral or entered into a subordination or
intercreditor Agreement in form and substance satisfactory to Lender
subordinating its lien in the Collateral to Lender’s lien thereon;
 
(d) No Material Adverse Effect. No event that has had or would reasonably be
expected to have a Material Adverse Effect (defined hereafter) has occurred and
is continuing, and Borrower is not aware of any event likely to occur that would
reasonably expected to result in a Material Adverse Effect. “Material Adverse
Effect” means a material adverse effect upon: (i) the business, operations,
properties, assets, prospects or condition (financial or otherwise) of Borrower;
or (ii) the ability of Borrower to perform the Obligations in accordance with
the terms of the Loan Documents in all material respects, or the ability of
Lender to enforce its rights or remedies with respect to the Obligations in all
material respects; or (iii) the Collateral or Lender’s liens on the Collateral
or the priority of such liens.
 
(e) Representations and Warranties. Each of the representations and warranties
made by Borrower in the Loan Documents shall be true and correct as of the date
of the Advance; and
 
(f) No Defaults. Borrower shall have kept and performed the various covenants,
obligations and agreements on its part to be kept and performed under the Loan
Documents and no Event of Default, or act or event which with the giving of
notice or the passage of time, or both, would constitute an Event of Default
hereunder or under any of the other Loan Documents shall have occurred and be
continuing or no Event of Default would exist after giving effect to such
Advance.
 
(g) Warrant. Borrower shall execute and deliver a warrant for the purchase of
350,000 of Borrower’s shares of capital stock at a per share price equal to
$0.1621 on Lender’s form attached hereto as Exhibit C and incorporated herein.
The Warrant shall expire in 5 years, have standard anti-dilution protections, be
freely transferable to affiliates of Lender.
 
(h) Updated Schedule 1. Borrower shall deliver an updated Schedule 1 listing the
Products that are subject of an Approved Purchase Order prior to any further
Advances.

 
- 4 -

--------------------------------------------------------------------------------

 

(i) Subordination Agreement. Borrower shall deliver a fully executed
Subordination Agreement dated as of the date hereof by and between Lender and YA
Global Investments, L.P., consented to by Borrower (the “Subordination
Agreement”).
 
2.2 Request for Advances. Advances will be made upon acceptance by Lender of
Approved Purchase Orders issued to Borrower by Retailer, with selling terms not
to exceed net forty-five (45) days after shipment. Subject to the foregoing,
Advances shall be made by Lender at the written request of the persons named
below, either one acting alone, who are authorized to request Advances and
direct disposition of any such Advances until written notice of the revocation
of such authority is received from Borrower by Lender. Each request by Borrower
for an Advance shall constitute a reaffirmation, as of the date of such request,
of all of the representations and warranties of Borrower contained in this
Agreement and in the other Loan Documents. As of the Effective Date of this
Agreement, Lender has already accepted the Approved Purchase Orders for the
Products listed in Schedule 1 attached hereto, copies of which have been
provided to Lender.
 
The persons authorized to request Advances on behalf of Borrower are Conrad
Lowry and Jeff Oscodar.
 
2.3 No Waiver. No Advance shall constitute a waiver of any of the conditions to
any further Advances.
 
3.
REPRESENTATIONS AND WARRANTIES

 
To induce Lender to enter into this Agreement and to make the Advances provided
for herein, Borrower represents and warrants to Lender as follows:
 
3.1 Corporate Existence. Borrower: (a) is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
and (b) has the requisite power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease and to conduct its business as now, heretofore
and proposed to be conducted.
 
3.2 Power, Authorization, Enforceable Obligations. The execution, delivery and
performance by Borrower of the Loan Documents and the creation of all security
interests provided for therein: (a) are within the corporate power of Borrower;
(b) have been duly authorized by all necessary or proper corporate action; (c)
do not contravene any provision of Borrower’s charter or bylaws; (d) do not
violate any law or regulation, or any order or decree of any court or
governmental authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which Borrower is a party or by
which Borrower or any of its properties are bound; (f) do not result in the
creation or imposition of any lien upon any of the property of Borrower other
than those in favor of Lender pursuant to the Loan Documents; and (g) do not
require the consent or approval of any governmental authority or any other
person or entity. Each of the Loan Documents shall have been duly executed and
delivered by Borrower, and each such Loan Document shall then constitute a
legal, valid and binding obligation of Borrower, enforceable against it in
accordance with its terms.

 
- 5 -

--------------------------------------------------------------------------------

 
 
3.3 Financial Statements. All financial statements provided by Borrower to
Lender in connection with the negotiation and performance of the Loan Documents
are complete and accurate, in all material respects, as of the date provided.
 
3.4 Purchase Orders. Each Purchase Order presented by Borrower to Lender
represents a bona fide obligation of Retailer owing to Borrower and arising in
the ordinary course of its business, and Borrower will use its best efforts to
fulfill each Approved Purchase Order as promptly as practicable.
 
3.5 No Litigation. Except to the extent expressly disclosed by Borrower to
Lender and set forth on Schedule 3.5 attached hereto and made a part hereof, no
action, claim, lawsuit, demand, governmental investigation, or proceeding is now
pending or, to the knowledge of Borrower, threatened against Borrower, before
any governmental authority or before any arbitrator or panel of arbitrators
(collectively, “Litigation”).
 
3.6 Senior Lender. Pursuant to a Security Agreement entered into in October 31,
2007 (the “Senior Security Agreement”), YA Global Investments, L.P. (“Senior
Lender”) has been granted a blanket lien against Borrower’s assets (the “Blanket
Lien”). As of July 1, 2008, Borrower and Senior Lender entered into an Agreement
which, among other things, amends the Senior Security Agreement to (a) permit
purchase order financing of inventory secured solely against the Collateral as
defined in the Security Agreement (the “Permitted Indebtedness”), and (b)
subordinate the Blanket Lien to any security interest granted to Lender against
the Collateral. Borrower shall deliver to Lender either an amendment to Senior
Lender’s UCC-1 filing to delete its security interest in the Collateral or an
intercreditor agreement or a subordination agreement in form and substance
satisfactory to Lender by which Senior Lender shall subordinate its security
interest in the Collateral.
 
3.7 Full Disclosure; First Priority Liens. No information contained in this
Agreement or any of the other Loan Documents nor any written statement furnished
by or on behalf of Borrower to Lender pursuant to the terms of this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made. Upon filing of the UCC-1 amendment referred to in the last sentence
of Section 3.6 (or, in the alternative, delivery by Borrower of the
intercreditor or subordination agreements described therein), the liens granted
to Lender pursuant to the Loan Documents will at all times be fully perfected
first priority liens in and to the Collateral described therein. Upon filing of
the UCC-1 amendment referred to in the last sentence of Section 3.6, Borrower
shall have good title to the Collateral, free of all liens.
 
4.
FINANCIAL STATEMENTS AND INFORMATION

 
4.1 Financial Statements.
 
Borrower hereby agrees that until all the Obligations are paid in full, it shall
deliver to Lender the following financial statements, prepared in accordance
with generally accepted accounting principles:

 
- 6 -

--------------------------------------------------------------------------------

 
 
(a) Upon execution of this Agreement, Borrower’s most recent quarterly and
fiscal year-end annual profit and loss statement, balance sheet, and statement
of cash flow, certified as complete and accurate by an officer of Borrower.
 
(b) No later than 60 days after the end of each fiscal quarter, quarterly
financial statements of Borrower, including profit and loss statement, balance
sheet, and statement of cash flow, certified as complete and accurate by an
officer of Borrower.
 
(c) No later than 120 days after the close of Borrower’s fiscal year, year-end
financial statements of Borrower, including profit and loss statement, balance
sheet, and statement of cash flow, audited or reviewed by an independent CPA
firm to the extent available, otherwise certified as complete and accurate by an
officer of Borrower.
 
(d) No later than 30 days after the end of each month, a complete and detailed
description of all Product inventory; and
 
(e) No later than 30 days after the end of each month, an aging and listing of
all Product-derived accounts receivable.
 
5.
AFFIRMATIVE COVENANTS

 
Borrower hereby agrees that until the Obligations are paid in full:
 
5.1 Supplemental Disclosure. From time to time as may be requested by Lender
(which request will not be made more frequently than once each month absent the
occurrence and continuance of an Event of Default), Borrower shall supplement
each representation herein or in any other Loan Document, with respect to any
matter hereafter arising that, if existing or occurring at the date of this
Agreement, would have been necessary to correct any information in such
representation that has been rendered inaccurate thereby; provided, that no such
supplement to any such representation shall be or be deemed a waiver of any
Event of Default resulting from the matters disclosed therein, except as
consented to by Lender in writing.
 
5.2 Further Assurances. Borrower agrees that it shall, at its expense and upon
request of Lender, duly execute and deliver, or cause to be duly executed and
delivered, to Lender such further instruments and do and cause to be done such
further acts as may be necessary or proper in the opinion of Lender to carry out
more effectually the provisions and purposes of this Agreement or any other Loan
Document.
 
5.3 Use of Proceeds. Borrower agrees that it shall only use the Advances to
finance the development and manufacturing of the Products, or to reimburse
expenditures previously made toward the development and manufacturing of
Products.
 
5.4 Compliance with laws. Borrower will comply with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
Material Adverse Effect.
 
5.5 Inventory; Returns. Borrower will keep all Products in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its account debtors will follow Borrower’s customary practices as they exist
at execution of this Agreement.

 
- 7 -

--------------------------------------------------------------------------------

 
 
5.6 Taxes. Borrower will make timely payment of all material federal, state, and
local taxes or assessments (except for taxes or assessments being contested in
good faith with adequate reserves under GAAP and which do not result in any tax
lien on any of the Collateral) and will deliver to Lender, on demand,
appropriate certificates attesting to the payment.
 
6.
EVENTS OF DEFAULT; REMEDIES

 
6.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:
 
(a) Borrower (i) fails to make any payment of principal of, or interest on, or
fees owing in respect of, the Secured Promissory Note when due and payable, or
(ii) fails to pay any Transaction Fee or any other Obligation when due and
payable.
 
(b) Borrower fails or neglects to perform, keep or observe any other provision
of this Agreement or of any of the other Loan Documents and, except as otherwise
provided herein, the same shall remain unremedied for ten (10) days or more
after written notice of such event.
 
(c) Any representation or warranty herein or in any other Loan Document or in
any written statement, report, financial statement or certificate made or
delivered to Lender by Borrower is untrue or incorrect in any material respect
as of the date when made or deemed made.
 
(d) Any of the Collateral is attached, seized, levied upon or subjected to a
writ or distress warrant, or comes within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors of Borrower and such
condition continues for ten (10) days or more.
 
(e) A case or proceeding is commenced against Borrower seeking a decree or order
in respect of Borrower (i) under Title 11 of the United States Code, as now
constituted or hereafter amended or any other applicable federal, state or
foreign bankruptcy or other similar law, (ii) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for Borrower
or of for any substantial part of its assets, or (iii) ordering the winding up
or liquidation of the affairs of Borrower, and such case or proceeding remains
undismissed or unstayed for thirty (30) days or more or a decree or order
granting the relief sought in such case or proceeding is entered by a court of
competent jurisdiction over such case or proceeding.
 
(f) Borrower (i) files a petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other applicable
federal, state or foreign bankruptcy or other similar law, (ii) consents or
fails to contest in a timely and appropriate manner to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for Borrower or for any
substantial part of its assets, (iii) makes an assignment for the benefit of
creditors, or (iv) takes any action in furtherance of any of the foregoing, or
(v) admits in writing its inability to, or is generally unable to, pay its debts
as such debts become due.

 
- 8 -

--------------------------------------------------------------------------------

 
 
(g) If there is a default in any agreement between Borrower and a third party
that gives the third party the right to accelerate any Indebtedness exceeding
$50,000.
 
(h) If a money judgment(s) in the aggregate of at least $50,000 is rendered
against Borrower and is unsatisfied and unstayed for ten (10) days.
 
(i) Any subordination provision in any document or in the Subordination
Agreement shall cease to be in full force and effect, or any Person shall
contest in any matter the validity, binding nature or enforceability of any such
provision.
 
6.2 Remedies-General. Upon and during the continuance of any one or more Events
of Default, (i) Lender may, at its option, accelerate and demand payment of all
or any part of the Obligations and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 6.1(e), (f) or (g), the Secured Promissory Note and all of
the Obligations shall automatically be accelerated and made due and payable, in
each case without any further notice or act), and (ii) Lender may notify any of
Borrower’s account debtors to make payment directly to Lender, compromise the
amount of any such account on Borrower’s behalf and endorse Lender’s name
without recourse on any such payment for deposit directly to Lender’s account.
Lender may exercise all rights and remedies with respect to the Collateral under
the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral. All
Lender’s rights and remedies shall be cumulative and not exclusive.
 
6.3 Lender Expenses. If Borrower fails to obtain the insurance called for by the
Security Agreement or fails to pay any premium thereon or fails to pay any other
amount, which Borrower is obligated to pay under this Agreement or any other
Loan Document, Lender may obtain such insurance or make such payment, and all
amounts so paid by Lender are Lender expenses and immediately due and payable,
bearing interest at the then applicable rate and secured by the Collateral. No
payments by Lender shall be deemed an agreement to make similar payments in the
future or Lender’s waiver of any Event of Default.
 
6.4 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Lender on which Borrower is
liable.
 
7.
SUCCESSORS AND ASSIGNS

 
This Agreement and the other Loan Documents shall be binding on and shall inure
to the benefit of Borrower, Lender, and their respective successors and assigns
(including, in the case of Borrower, a trustee or debtor in possession on behalf
of Borrower), except as otherwise provided herein or therein. Borrower may not
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Lender. Any such purported assignment,
transfer, hypothecation or other conveyance by Borrower without the prior
express written consent of Lender shall be void. The terms and provisions of
this Agreement are for the purpose of defining the relative rights and
obligations of Borrower and Lender with respect to the transactions contemplated
hereby and no person or entity shall be a third party beneficiary of any of the
terms and provisions of this Agreement or any of the other Loan Documents.

 
- 9 -

--------------------------------------------------------------------------------

 
 
8.
MISCELLANEOUS

 
8.1 Complete Agreement; Modification of Agreement. The Loan Documents constitute
the complete agreement between the parties with respect to the subject matter
hereof and thereof and may not be modified, altered or amended except as set
forth in Section 8.2. Any letter of interest, commitment letter, fee letter
and/or confidentiality agreement between Borrower and Lender or any of their
respective affiliates, predating this Agreement and relating to a financing of
substantially similar form, purpose or effect shall be superseded by this
Agreement.
 
8.2 Amendments, Waivers, and Termination Statements. No amendment, modification,
termination or waiver of any provision of this Agreement or any of the other
Loan Documents, or any consent to any departure by Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
original parties thereto. Upon indefeasible payment in full in cash and
performance of all of the Obligations, Lender shall deliver to Borrower
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the liens securing payment of the
obligations under the Loan Documents.
 
8.3 Payment Of Expenses, Indemnification, Etc.; Right of Set Off.
 
(a) Borrower promises to pay Lender’s fees and expenses necessary to finalize
the loan documentation, including but not limited to reasonable attorneys fees,
UCC searches, filing costs, and other miscellaneous expenses. In addition,
Borrower promises to pay any and all reasonable attorneys’ and other
professionals’ fees and expenses incurred by Lender after the date hereof in
connection with or related to: (a) the collection or enforcement of the Loan;
(b) the amendment or modification of the Loan Documents; (c) any waiver,
consent, release, or termination under the Loan Documents; (d) the protection,
preservation, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (e) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; and (f)
any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Lender in any adversary
proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.
 
(b) Borrower shall and does hereby indemnify and hold Lender, its officers,
directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from Lender’s gross negligence or willful
misconduct. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement.

 
- 10 -

--------------------------------------------------------------------------------

 
 
(c) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, if an Event of
Default then exists, Lender is hereby authorized, at any time or from time to
time, without presentment, demand, protest or other notice of any kind to
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or special
but other than payroll accounts) and any other indebtedness at any time held or
owing by Lender to or for the credit or the account of Borrower against and on
account of the Obligations and liabilities of Borrower to Lender under this
Agreement, irrespective of whether or not Lender shall have made any demand
hereunder.
 
8.4 No Waiver. Lender’s failure, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or any of the other
Loan Documents shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance herewith or therewith.
Any suspension or waiver of an Event of Default shall not suspend, waive or
affect any other Event of Default whether the same is prior or subsequent
thereto and whether the same or of a different type. Subject to the provisions
of Section 8.2, none of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in this Agreement or any of the other Loan
Documents and no Event of Default shall be deemed to have been suspended or
waived by Lender, unless such waiver or suspension is by an instrument in
writing signed by an officer of or other duly authorized signatory of Lender and
directed to Borrower specifying such suspension or waiver.
 
8.5 Remedies. Lender’s rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Lender may
have under any other agreement, including the other Loan Documents, by operation
of law or otherwise. Recourse to any collateral shall not be required.
 
8.6 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.

 
- 11 -

--------------------------------------------------------------------------------

 
 
8.7 JURY TRIAL WAIVER. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT,
TORT OR OTHERWISE, BETWEEN LENDER AND BORROWER ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.
 
8.8 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement is in conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.
 
8.9 Confidentiality. Lender agrees to use commercially reasonable efforts
(equivalent to the efforts Lender applies to maintain the confidentiality of its
own confidential information) to maintain as confidential all confidential
information provided to it by Borrower and designated as confidential for a
period ending two (2) years following Lender’s receipt thereof; provided, that
Lender may disclose such information (a) to persons or entities employed or
engaged by Lender in evaluating, approving, structuring or administering the
Loans; (b) as, in the opinion of Lender’s counsel, required by law; (c) in
connection with the exercise of any right or remedy under the Loan Documents; or
(d) which ceases to be confidential through no fault of Lender.
 
8.10 Governing Law. Except as otherwise expressly provided in any of the Loan
Documents, in all respects, including all matters of construction, validity and
performance, this Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the state of
California applicable to contracts made and performed in that state and any
applicable laws of the United States of America.
 
8.11 Jurisdiction. Each of the parties hereto hereby expressly and irrevocably
submits to the jurisdiction of any competent court of the State of California
located in the City and County of San Francisco (the “California Courts”). Each
party hereby waives the right to any other jurisdiction or venue for any
litigation arising out of or in connection with this Agreement or the
transactions contemplated hereby to which any of them may be entitled by reason
of its present or future domicile. Each party hereby waives, to the fullest
extent it may legally and effectively do so (i) any objection which it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any related matter in any California Court,
as applicable, and (ii) the defense of an inconvenient forum to the maintenance
of such action or proceeding in any California Court, as applicable.
Notwithstanding the foregoing, each of the parties hereto agrees that each of
the other parties shall have the right to bring any action or proceeding for
enforcement of a judgment entered by the California Courts, as applicable, in
any other court or jurisdiction.

 
- 12 -

--------------------------------------------------------------------------------

 
 
8.12 Notices. All notices, requests, demands, and other communications under
this Agreement must be in writing and will be considered to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the day after facsimile or email transmission if served in such
manner to the party to whom notice is to be given, or three (3) days after
mailing if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid, and properly addressed as
follows:
 
To Lender:
Carl Page
 
Attn: Carl Page
 
5214F Diamond Heights Blvd., #731
 
San Francisco, CA 94131
 
Fax: ___________________
 
email: carlp-gmail@findpage.com
To Borrower:
ZVUE Corporation
 
Attn: Tom Hillman
 
612 Howard Street, Suite 600
 
San Francisco, CA 94105
 
Fax: ___________________
 
email: tomh@zvue.com

 
8.13 Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
 
8.14 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
 
8.15 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and the other Loan Documents. Each
party has had the opportunity to review the Loan Documents with its own legal
counsel. In the event an ambiguity or question of intent or interpretation
arises, this Agreement and the other Loan Documents shall be construed as if
drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement of the other Loan Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 

“Borrower” ZVUE CORPORATION    
By:
/s/ Jeff Oscodar
Its:
President & CEO
    “Lender”     /s/ Carl Page CARL PAGE


 
- 14 -

--------------------------------------------------------------------------------

 
 